Siebeckeb, J.
It is contended by tbe plaintiff that the evidence does not justify the submission of the case to the jury and that the court errqd in refusing to direct a verdict in his favor for the $250 as demanded in his complaint. The school board is by statute required to-perform the duties incident to conducting the common schools, among them the following:
“The board shall visit the school, examine into its condition, advise .with the teacher in regard to the instruction, government and progress of the pupils, and exercise such general supervision as may be necessary to carry out the provisions of this chapter.” Sec. 441, Stats. 1913.
This statute has been a part of the school law since 1863. School boards have thereby enjoined upon them very extensive duties in maintaining the common schools and in administering the school affairs. Such duties embrace that of inquiry into the question of the failure of a teacher to perform his contract obligation as a teacher, and if they find'that a teacher has breached his contract it is their duty to take such steps as may be necessary to carry out the purposes of the school, and if a teacher has failed to perform his duties under his contract they can discharge him from further service. This duty of the board was recognized in the case of Tripp v. School Dist. 50 Wis. 651, 7 N. W. 840. See, also, 35 Cyc. 1089.
An examination of the evidence in this case discloses a situation which justified the court in submitting to the jury-the inquiry whether or not plaintiff had breached his contract. In submitting this inquiry to the jury the court instructed the jury as follows:
“As a general rule a teacher may be removed or dismissed before the expiration of his term of service for any cause that *153renders him unfit to be a teacher in the public schools so that the best interests of the school require that he should be removed or dismissed, as for incompetency in teaching, failing to manage and control the school, or failing in any respect to perform his obligations as a teacher, from which arises disorganization in the school work. You are to determine in this case whether the discharge of the plaintiff by the school board was justified.”
It is urged that this instruction is erroneous in that it left it to the jury to say what constitute.! good cause for discharging the plaintiff from his service. We think this claim of the appellant is not sustained. It must be presumed that the jury followed the law as it was given to them by the court in his instructions. They were informed that in law a teacher could be legally dismissed from service if it appears that he is not a fit person to be a teacher, as when it appears that he is incompetent to teach or to manage or to control the school, or otherwise fails to perform his obligations, which disorganizes the school work. It must be presumed that they applied these rules to the evidence before them. We cannot assume,, as appellant argues, that the jury under these instructions may have assumed that the board were justified in dismissing the plaintiff for any reason they considered sufficient, regardless of the evidence. It must be considered that they proceeded under the rules of law given them and the facts in evidence. The .evidence is sufficient to permit the jury to find that the board were justified ip their action resulting in the dismissal of the plaintiff from further service as a teacher. We find no prejudicial error in refusing to instruct the jury as requested in the light of the instruction the court gave the jury in submitting the case to them for determination. The court awarded the proper judgment on the verdict.
By the Court. — Judgment affirmed.